Citation Nr: 1617578	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  16-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's countable family income is excessive for purposes of entitlement to Department of Veterans Affairs pension.  

(The issue of entitlement to service connection for a respiratory disability, claimed as sleep apnea and lung nodules, is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania, that the appellant's countable family income was excessive for pension purposes.  

The Board notes that the issue of entitlement to service connection for a respiratory disability is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, ¶ 14(c)(10) (providing that because they are based on completely different law and facts, separate decisions shall be issued in compensation and corpus and income cases in order to produce more understandable decision documents).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011, the appellant submitted an application for VA pension benefits.  He did not complete the section of the application for reporting income or assets, but reported that, although he was married, he and his spouse were living apart due to marital difficulties.  He indicated that he contributed $500 monthly for her support.  

In response to a request from the RO, the appellant submitted an Eligibility Verification Report in October 2011 in which he reported that he received monthly Social Security income of $1,134.  He also reported that his spouse received monthly wage income in the amount of $1,088.  The appellant again indicated that he was married, but that he and his spouse had separated and were not living together.  He reported that he had contributed $600 for her support over the past 12 months, although it is unclear if the appellant intended this as a monthly figure or an annual figure.  

In May 2012, the appellant submitted another Eligibility Verification Report in which he again reported that he and his spouse were not living together and had been separated since July 2011.  He reported that his income consisted of $14,980 annually from the Social Security Administration.  On the section of the form for spousal income, he listed zero and stated that "due to [separation] income of 1 only."  He also indicated that he had contributed $3,600 to his spouse over the last 12 months.  

In a June 2012 statement, the appellant reported that he paid an annual Medicare part B premium in the amount of $1,172 annually.  

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3(a)(3) (2015). 

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015). 

The income of a dependent spouse is included as countable income for VA pension purposes.  38 C.F.R. § 3.23(d)(4).  A veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d).  See also 38 C.F.R. § 3.60 (providing that for purposes of determining entitlement to pension, a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged).  A couple is "estranged" if they live apart because of marital discord.  See VA's Adjudication Procedures Manual, M21-1, Part IV, 16.26 (b)(5).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2015).

In determining the initial award entitlement, the monthly rate of pension payable shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2015).  The initial period is defined as the period extending from the effective date of the award through the end of the month that is 12 months from the month during which pension entitlement arose.   See VA's Adjudication Procedures Manual, M21-1, Part V, Subpart iii, 1.E.34(a).

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2015). 

As set forth above, the appellant's pension application was received by VA in August 2011.  At that time, he reported countable annual family income of $26,664, consisting of his annual Social Security income of $13,608 and his spouse's wage income of $13,056.  The applicable maximum allowable pension rate (MAPR) for a single veteran with one dependent at that time was $15,493.  The MAPR for a single veteran was $11,830.  Even excluding the appellant's Medicare premium to the extent it exceeds 5 percent of the MAPR, the appellant's countable income would have been in excess of the MAPR, regardless of whether his spouse is included as a dependent.  The RO has denied the appellant's claim on this basis.  

As noted, however, the appellant submitted a May 2012 Eligibility Verification Report in which he reported total family income of only $14,980 annually from the Social Security Administration.  He indicated that he received no income from his spouse from whom he was separated.  The Board observes that the RO has not yet considered this May 2012 EVR in connection with the issue on appeal.  

Under current VA regulations and laws, if a veteran and spouse physically live apart for reasons related to marital discord, but the veteran makes reasonable contributions to the support of the spouse, then the spouse is considered a dependent and the combined MAPR applies.  A review of the May 2012 Eligibility Verification Report indicates the appellant and his spouse were living apart for reasons of marital discord and that the appellant was reasonably contributing to her support.   However, the Board's review of the record indicates that the information provided by the appellant on his May 2012 EVR is unclear.  Specifically, it is unclear whether the appellant's spouse herself no longer receives wage income or if he no longer benefits from her income.  Under these circumstances, clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and clarify whether his spouse continues to receive income.  He should be asked to submit complete income and expense information, to include his spouse's income; the amount he contributes to her support, if any; and any expenses which may reduce his countable income.  He should be advised that the submission of the requested forms is necessary to ascertain his countable family income for purposes of determining whether he is basically eligible for pension.  

2.  Following the completion of the foregoing development, and after undertaking any additional development which it deems necessary, the AOJ should readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought remains denied, the appellant and any representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

